Gray, J.,
concurring. Defendant contends that he was denied his rights under the United States Constitution, and cites as his authority Witherspoon v. Illinois, 391 U. S. 510. I do not think that a federal constitutional question is presented.
For over 100 years, we have had the procedural requirement in the state of Ohio that in order to lay a foundation for review of an alleged error in the appellate courts it is necessary that the matter complained of be called to the attention of the trial court by objection, motion dr otherwise, and that there be a ruling by the court thereon. Further, in order to perfect the appeal and to bring the *18matter to the attention of the reviewing court the objection made in the trial court, with the ruling thereon, must be stated with the facts, or so much of the evidence as is necessary to explain it, and be incorporated in the bill of exceptions filed in the case. See Sections 2321.03 and 2321.05, Revised Code.
The rule is clearly settled that the disqualification of a juror sitting in the trial of a cause, either civil or criminal, which the exercise of due diligence would have disclosed, is not a sufficient ground for setting aside the verdict and granting a new trial. Hayward v. Calhoun (1853), 2 Ohio St. 164; Eastman v. Wight (1854), 4 Ohio St. 157; Parks v. State (1854), 4 Ohio St. 234; Kenrick v. Reppard (1872), 23 Ohio St. 333; Watts v. Ruth (1876), 30 Ohio St. 32.
The party moving for a new trial on such ground must show that he exercised such care and diligence before the juror was sworn, or he will be held to have waived all objections to his competency, which the employment of reasonable diligence would have shown to be well founded.
In order to be available on review, an objection to the competency of a juror must have been raised in the lower court. Objection to his competency cannot be raised for the first time upon review. Toledo v. Strasel (1909), 12 O. O. (N. S.) 212, affirmed without opinion, 82 Ohio St. 438.
Where a party, at the time a juror is impaneled, fails to make any inquiry of the juror as to his competency, by such omission he waives all objection to the competency of such juror that could have been ascertained by such inquiry. See Watts v. Ruth, supra.
Such rule is required to prevent constant mistrials, and to protect the rights of the adverse party. Otherwise, if the party were afterward permitted to urge the claimed error on review, such party could lie by and take the chance of a verdict in his favor; if the verdict was adverse, he would be entitled to a new trial. Compare Eastman v. Wight, supra.
In Queenam v. Oklahoma (1902), 190 U. S. 548, where it was held that the right to object that a juror was dis*19qualified because it appeared during the trial that he had been convicted of a felony, contrary to his statement on his voir dire, is waived by failure to raise the question until after the verdict, Mr. Justice Holmes, commenting on a state statute which does not permit challenge of a juror for cause “after the testimony has been partially heard,” at page 552, said:
“ * * * But if the court’s view was wrong, if the statute is unconstitutional — as to which we do not mean to express a doubt — the prisoner had no right to complain, and if it is not, it was his duty to object at the time if he was going to object at all. He could not speculate on the chances of getting a verdict and then set up that he had not waived his rights.”
It is not enough to take the case out of the general rule for a party to show that, at the impaneling of the jury, he was ignorant of a juror’s incompetency or believed him to be competent, and the rule applies as well to jurors summoned upon special venire, as well as to jurors drawn from the box.
Defendant had five opportunities to call the alleged error to the attention of the trial court.
(1) At the impaneling of the jury.
(2) At the conclusion of the presentation of the state’s case.
(3) At the conclusion of the presentation of all the evidence.
(4) Upon motion for judgment for defendant notwithstanding the verdict.
(5) By means of a motion for a new trial.
The record shows positively that no objection, motion or other means were used to bring the claimed error to the attention of the trial court during the impaneling of the jury.
We do not have the full record before us, so we do not know if defendant availed himself of any or all of the remaining means related above to bring the alleged error to the attention of the trial court. It therefore must be assumed that he did not do so.
*20Defendant has not nrged that he used any of the above means to call the attention of the trial court to the alleged error.
The Ohio rule requires a contemporaneous objection, motion or otherwise to the trial court concerning its ruling on a procedural matter in order to lay foundation for review. This requirement clearly serves a legitimate state interest. By immediately apprising the trial judge of the objection, counsel gives the court the opportunity to conduct the trial without permitting the seating of jurors not qualified.
Footnote 3, Henry v. Mississippi, 379 U. S. 443, 448, is illuminating in this respect. It states:
“This will not lead inevitably to a plethora of attacks on the application of state procedural rules; where the state rule is a reasonable one and clearly announced to defendant and counsel, application of the waiver doctrine will yield the same result as that of the adequate nonfederal ground doctrine in the vast majority of cases.”
The earliest antecedent of Section 2321.03, Revised Code, was passed by the General Assembly in 1852. Hence the above rules either were known or should have been known by appellant’s counsel.
See, also, Williams v. Georgia, 349 U. S. 375; Wolfe v. North Carolina, 364 U. S. 177; Layton v. Missouri, 187 U. S. 356; Herndon v. Georgia, 295 U. S. 441.
In order for this court to consider the question presented here without a foundation having first been laid according to Ohio case law and statutory law would require the scrapping of the law which has been in force and effect for over Í00 years. It would also require discarding this procedural requirement in civil cases. Every time an alleged “hard case” arose or an alleged “harsh result” occurred in either a civil or a criminal case a strenuous argument would be advanced that the requirement be ignored on the basis that it was a mere “technicality.” The requirement was enunciated years ago in statutory law, and over the years has been refined to its present state by case law. To discard it now would create chaos, both in the civil and criminal branches of the law.
*21The United States Supreme Court has stated that federal constitutional rights are not violated when federal questions are not seasonably raised in accordance with the requirements of state law. Noncompliance with local law can thus be an adequate state ground for such a decision by state courts.
Where the affirmance of a state court conviction rests upon adequate ground under state procedure, there is no denial of due process. Edelman v. California, 344 U. S. 357.
A duty has been cast upon the various states to protect the integrity of their procedural requirements in their courts. It is my opinion that this court should have refused to entertain this appeal for the reasons herein stated.
Taet, C. J. and Matthias, J., concur in the foregoing concurring opinion.